DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claims 1-30 are pending.
Applicant’s arguments in the Remarks filed 04/08/2021 have been considered but are moot in the new ground of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 4, 9-10, 12, 17-18, 20, 25-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2014/0078039) in view of Zalewski (US 2009/0300677).
Regarding claim 1, Wood discloses a method comprising: 
presenting visual stimuli on a screen, the visual stimuli comprising a plurality of objects (Figures 1-2 and 6-7; ¶ [0026], ¶ [0032] and ¶ [0096]);
monitoring a viewing focus of a viewer (¶ [0036], ¶ [0040], ¶ [0070], ¶ [0107], ¶ [0113]-[0115] and ¶ [0122]-[0123]);
determining if the viewing focus of the viewer is on at least one of the plurality of objects in the visual stimuli (¶ [0036], ¶ [0040]-[0041], ¶ [0070], ¶ [0108], ¶ [0114]-[0115] and ¶ [0124]); 
pausing the presenting of the visual stimuli when the viewing focus is determined to be other than on any of the plurality of objects in the visual stimuli (¶ [0036], ¶ [0041], ¶ [0070]-[0071] and ¶ [0109]-[0110] for automatically pausing the content being displayed when determining user is not gazing towards the display screen); and 
resuming the presenting the visual stimuli when the viewing focus is determined to be on the screen (¶ [0041] and ¶ [0109]-[0111]).
Woods discloses pausing the presenting of the visual stimuli when user viewing focus is not on any of the plurality of objects in the visual stimuli, and when the presenting of the visual stimuli is paused, alerting to recapture the user’s attention (¶ [0036], ¶ [0041] and ¶ [0109]-[0110]) by making noise, changing volume, flashing, 
Zalewski discloses presenting visual stimuli on a screen, the visual stimuli comprising a plurality of objects (¶ [0010]), and highlighting at least one of the plurality of objects when the presenting of the visual stimuli is paused in response to a pause signal (Figures 5A-5C; ¶ [0016] and ¶ [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Woods’ system with the teaching of Zalewski about highlighting one or more images when the presenting of video content is paused, so to provide an alternative way of alertly presenting perceptible indication to recapture user’s attention in the benefits of improving user viewing experience.

Regarding claim 2, Woods in view of Zalewski discloses the method as discussed in the rejection of claim 1. The combined system further discloses providing a notice to the viewer when the viewing focus of the viewer is determined to be other than on the visual stimuli (taught by Woods; ¶ [0036], ¶ [0041], ¶ [0070]-[0074] and ¶ [0111]).

Regarding claim 4, Woods in view of Zalewski discloses the method as discussed in the rejection of claim 1. The combined system further discloses determining if the viewer is in front of the screen and beginning the presentation of the visual stimuli when the viewer is determined to be in front of the screen (taught by Woods; Figures 6 and 8).


Regarding claims 9-10 and 12, all limitations of claims 9-10 and 12 are analyzed and rejected corresponding to claims 1-2 and 4 respectively.

Regarding claim 17, all functionalities of an apparatus in claim 17 are analyzed and rejected corresponding to claim 1. Woods in view of Zalewski discloses an apparatus comprising a memory; a processor coupled to the memory; a screen coupled to the processor; a sensor coupled to the processor (Wood’s Figures 3 and 8; and Zalewski’s Figures 1-2).

Regarding claims 18 and 20, all limitations of claims 18 and 20 are analyzed and rejected corresponding to claims 2 and 4 respectively.

Regarding claims 25-26 and 28, all limitations of claims 25-26 and 28 are analyzed and rejected corresponding to claims 17-18 and 20 respectively.

Claims 3, 8, 11, 16, 19, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2014/0078039) in view of Zalewski (US 2009/0300677) as applied to claim 1 above, and further in view of Muhammad (US 2018/0285654).
Regarding claim 3, Woods in view of Zalewski discloses the method as discussed in the rejection of claim 1. The combined system further discloses determining if the viewer is an authorized viewer based on a facial recognition (taught 
Muhammad discloses determining if the viewer is an authorized viewer based on a facial recognition and preventing the presentation of the visual stimuli when the viewer is determined to not be the authorized viewer (¶ [0034]-[0036] and ¶ [0055]-[0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Woods in view Zalewski system with the teaching of Muhammad about determining unauthorized viewer to prevent the content presentation, so to enhance security and privacy in content presentation and distribution.

Regarding claim 8, Woods in view Zalewski discloses the method as discussed in the rejection of claim 1. The combined system further discloses the stopping the presenting the visual (taught by Woods; ¶ [0110]), but is silent about blanking a screen displaying the visual stimuli.
Muhammad discloses the stopping the presenting the visual stimuli comprises blanking a screen displaying the visual stimuli (Figures 5 and 7-10).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Woods in view Zalewski system with the teaching of Muhammad, so to provide an alternative way to pause or stop the presentation of content object on screen as a matter of designed choices.



Regarding claims 19 and 24, all limitations of claims 19 and 24 are analyzed and rejected corresponding to claims 3 and 8 respectively.

Regarding claim 27, all limitations of claim 27 are analyzed and rejected corresponding to claim 19.

Claims 5-6, 13-14, 21-22 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2014/0078039) in view of Zalewski (US 2009/0300677) as applied to claim 1 above, and further in view of Kempinski (US 2015/0234457).
Regarding claim 5, Woods in view of Zalewski discloses the method as discussed in the rejection of claim 1. The combined system is silent about determining which of the plurality of objects the viewer is focusing on.
Kempinski discloses a system for content provision based on viewer’s eye gazing analysis which presents visual stimuli comprising a plurality of content items and determining which of the plurality of objects the viewer is focusing on (¶ [0032], ¶ [0037] and ¶ [0045]-[0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Woods in view Zalewski system 

Regarding claim 6, Woods in view of Zalewski discloses the method as discussed in the rejection of claim 1. The combined system is silent about determining a duration the viewing focus of the viewer is on the visual stimuli.
Kempinski discloses determining a duration the viewing focus of the viewer is on the visual stimuli (¶ [0014], ¶ [0033], ¶ [0038] and ¶ [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Woods in view Zalewski system with the teaching of Kempinski, so to enhance system with capability of determining not only if viewer focuses on but also how long viewer focus on visual stimuli.

Regarding claims 13-14, 21-22 and 29-30, all limitations of claims 13-14, 21-22 and 29-30 are analyzed and rejected corresponding to claims 5-6.

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al (US 2014/0078039) in view of Zalewski (US 2009/0300677) as applied to claim 1 above, and further in view of Sakata (US 2013/0194177).
Regarding claim 7, Woods in view of Zalewski discloses the method as discussed in the rejection of claim 1. The combined system is silent about determining a duration the viewing focus of the viewer is not on the visual stimuli, wherein the pausing 
Sakata discloses determining a duration the viewing focus of the viewer is not on the visual stimuli, wherein the pausing of the presenting visual stimuli is based on the duration exceeding a predetermined threshold (¶ [0036], ¶ [0059] and ¶ [0122]-[0126]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Woods in view of Zalewski system with the teaching of Sakata, so to provide an alternative way of determining viewer focusing on displayed object to stop or resume the presentation of object as a matter of designed choices.

Regarding claims 15 and 23, all limitations of claims 15 and 23 are analyzed and rejected corresponding to claim 7.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421